                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARLON L. WATFORD,                                )
                                                  )
                       Plaintiff,                 )
                                                  )
                                                  )
                      vs.                         )    CASE NO. 15-567-SCW
                                                  )
OFFICER ELLIS, BRAD BRAMLET,                      )
TONYA KNUST, LACY REAM, OFFICER                   )
WOOLEY, OFFICER NEW, SERGEANT                     )
RICHARDS, RICHARD HARRINGTON,                     )
JENNY CLENDENIN, KIMBERLY                         )
BUTLER, JOHN DOE 1, JOHN DOE 2,                   )
WEXFORD HEALTH SERVICES, ROY                      )
W. ROSE, JOHN R. BALDWIN, and                     )
JACQUELINE LASHBROOK,                             )
                                                  )
                       Defendant(s).              )
                                                  )
                                                  )
                                                  )
                                                  )


                                JUDGMENT IN A CIVIL CASE

       Defendants Roy W. Rose and Wexford Health Services were dismissed on March 28, 2016 by

the filing of the Amended Complaint (Doc. 23).

       Defendants Officer Ellis, Brad Bramlet Tonya Knust, Lacy Ream, Jenny Clendenin, John Doe

1 and John Doe 2 were dimissed from this action on May 25, 2016 by an Order entered by Chief Judge

Michael J. Reagan (Doc. 24).

       Defendants Officer New, Sergeant Richards, and Richard Harrington were granted summary

judgment on July 23, 2018 by an Order entered by Magistrate Judge Stephen C. Williams (Doc. 77).

       Defendant Kimberly Butler was substituted on August 9, 2018 by Magistrate Judge Stephen C.

Williams (Doc. 81).

       The remaining issues came before this Court for trial. Plaintiff’s RLUIPA claim was
                                                                                     Page 1 of 2
dismissed on December 12, 2018 by an Order entered by Magistrate Judge Stephen C. Williams (Doc.

86).

       THEREFORE, judgment is entered in favor of Defendants Officer Ellis, Brad Bramlet,

Tonya Knust, Larry Ream, Officer Wooley, Officer New, Sergeant Richards, Richard Harrington,

Jenny Clendenin, Kimberly Butler, John Doe 1, John Doe 2, Wexford Health Services, Roy W. Rose,

John R. Baldwin, and Jacqueline Lashbrook and against Plaintiff Marlon L. Watford.

        The Plaintiff should take notice of the fact that he has 28 days from the date of this judgment

for filing a motion for new trial or motion to amend or alter judgment under Rule 59(b) or (e) of the

Federal Rules of Civil Procedure. These deadlines for motions under Rule 59 cannot be extended by

the Court. The Plaintiff should also note that he has 30 days from the date of this judgment to file a

notice of appeal. This period can only be extended if excusable neglect or good cause is shown.

       DATED this 14th day of December, 2018

                                               MARGARET M. ROBERTIE, CLERK

                                               BY: /s/ Angela Vehlewald
                                                     Deputy Clerk

Approved by /s/ Stephen C. Williams
            United States Magistrate Judge
                  Stephen C. Williams




                                                                                         Page 2 of 2
